Citation Nr: 9910030	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a disorder of the 
endometrium.

2. Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1990 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case first came before the Board in August 1997 at which 
time it was remanded to the RO for further evidentiary 
development on the issue of entitlement to service connection 
for a chronic disorder of the endometrium.  That development 
having been completed, the claim is now before the Board for 
final appellate disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The evidence does not tend to show that the veteran has a 
chronic disorder of the endometrium related to active 
service.

3. There is no competent evidence tending to show that the 
veteran's uterine fibroids are related to active service.  


CONCLUSIONS OF LAW

1. The claim of service connection for a chronic disorder of 
the endometrium is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2. The claim of service connection for uterine fibroids is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that in January 1991 the 
veteran reported heavy menses with pain and cramping.  The 
examiner noted that no fibroids were palpated at that time 
and a cytology specimen was negative.  The impressions 
included dysfunctional uterine bleeding and dysmenorrhea.  A 
biopsy in February 1991 was interpreted as showing early 
secretory endometrium.

In December 1991, in response to a screening questionnaire, 
the veteran indicated that she experienced severe pain with 
her menstrual periods.  A follow-up Pap smear in March 1992 
showed atypical squamous cells of undetermined significance.  
Examination of the uterus at that time revealed normal 
findings.  The Medical Evaluation Board in July 1992 made 
reference to normal endometrial lining and no gynecological 
abnormality or disease was identified on a chronic basis at 
separation.  

Private treatment records indicate that the possibility of 
endometriosis was considered in September 1993.  However, a 
subsequent Pap smear that month was negative for malignancy 
and resulted in no diagnosis of any chronic disorder.  

In April 1994 the veteran appeared for hearing before a local 
hearing officer.  At that time she testified that the 
symptoms she had experienced after separation from service 
were consistent with and continuous to those experienced 
during active duty.  She testified that Dr. E.L. had been 
successfully treating her symptoms with birth control pills.

The veteran underwent a VA examination in May 1994.  The 
examiner's diagnosis was a history of excessive menstrual 
flow necessitating a prescription for birth control pills as 
noted but with a normal examination within the past six 
months and no evidence of anemia.

Private medical records indicate that the veteran complained 
of low back pain in June 1995.  At an office visit 10 days 
later, examination of the uterus revealed uterine fibroids.  
In January 1996 the veteran was examined by an emergency room 
physician.  The examiner noted that the veteran stated that 
back pain had been present on and off for the past several 
months and was worse one week prior to menses onset.  The 
examiner also noted no previous history of premenstrual 
syndrome (PMS) or late luteal phase involvement with other 
symptoms.  

The veteran underwent an elective hysterectomy in February 
1996.  The preoperative history indicates that the veteran 
reported a five year history of dysmenorrhea.  The final 
report indicates pre- and post-operative diagnoses of 
symptomatic uterine fibroids, dysmenorrhea and menorrhagia.  
A biopsy report noted that the endometrium had interval-early 
secretory phase change with no evidence to suggest 
endometriosis, atypical hyperplasia or neoplasm.  The notes 
of post-surgical office visits indicate that the veteran 
improved after the procedure.


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Id.  A claim must be more than just an allegation; 
an appellant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in- 
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Analysis

The veteran testified that the symptoms that she had 
experienced after separation from service were consistent 
with and continuous to those experienced during active duty.  

The service medical records indicate reports of severe 
cramping associated with menstruation.  Examinations of the 
uterus in service revealed normal findings.  The Medical 
Board referred to the veteran's gynecological condition at 
separation by noting a normal endometrial lining.  No 
disorder of the endometrium or uterus was identified.

Post-service medical records describe severe low back pain 
for the week preceding menses.  Ten days later uterine 
fibroids were identified.  This occurred more than 2 years 
after service discharge.  

The Court has held that entitlement to service connection 
based upon a claim of continuity of symptomatology requires 
competent medical evidence which relates 

the present condition to that symptomatology.  The Board is 
cognizant of the history of cramping and clotting as 
described by the veteran in February 1996, but the record 
contains no competent evidence relating the history of 
cramping and clotting to the fibroids diagnosed in 1995.  The 
service medical records, which include several examinations 
of the uterus, do not indicate that fibroids were present 
during active duty.  As such, the evidence does not include 
the presence of pertinent disability in service or continuity 
of pertinent symptomatology from service to the post-service 
clinical identification of uterine fibroids.  See Savage v. 
Gober, 10 Vet. App. at 495 (1997); 38 C.F.R. 3.303(b).

The veteran's claim for service connection for a chronic 
disorder of the endometrium is also not well grounded.  The 
Board has considered the history of symptoms as described by 
the veteran, however there is no competent evidence that a 
disorder of the endometrium exists.  Absent a showing of 
present disability that can be related to service, the claim 
is not well grounded.  

The appellant's claim rests on her assertions that her 
genitourinary symptoms in service represented the onset of 
her claimed disabilities.  However, the appellant, as a lay 
person without medical knowledge is not competent to offer 
opinions or to make such conclusions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the appellant has not submitted evidence 
of an etiological relationship between uterine fibroids or a 
disorder of the endometrium and service, the Board finds that 
the appellant has not met her initial burden of presenting 
evidence of a well-grounded claim.  

Accordingly, as there is no competent evidence establishing 
medical causation between pertinent disability and her period 
service, the appellant's claim is implausible and not well-
grounded.  Therefore, the claim must be denied. 38 U.S.C.A. § 
5107(a).


The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where her claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  
The facts and circumstances of this case are such that no 
further action is warranted.



ORDER

1. Entitlement to service connection for a disorder of the 
endometrium is denied.

2. Entitlement to service connection for uterine fibroids is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

